        Case 5:19-cv-01297 Document 1 Filed 10/31/19 Page 1 of 12




                      IN THE UNITED STATES DISTRICT
                     COURT FOR THE WESTERN DISTRICT
                      OF TEXAS SAN ANTONIO DIVISION

Diana Hinojosa-Schroeter, RN,       § CIVIL COMPLAINT NO:
Plaintiff,                          § 5:19-cv-01297
  V.                                §
RYAN D. McCARTHY, ACTING            §
SECRETARY, DEPARTMENT               §
                                    §
OF THE ARMY, and                    §
 STEVEN CRAIG                       §
               Defendants.            PLAINTIFF DEMANDS A JURY TRIAL

                             PLAINTIFF'S ORIGINAL
                                 COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

       Now comes DIANA HINOJOSA-SCHROETER, R.N. hereinafter

 referred to as the Plaintiff, complaining of RYAN D. McCARTHY, ACTING

 SECRETARY, DEPARTMENT OF THE ARMY, and Steven Craig, hereinafter

 referred to as the “Defendants”, and for her causes of action against

 Defendants, Plaintiff pleads as follows:

                             NATURE OF THE CASE

   (1) This is a civil action brought by Mrs. Hinojosa-Schroeter under the

      provisions of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e,

      et seq. and 42 U.S.C. § 2000e-16. Plaintiff claims that the Defendants

      discriminated against her because of her race and sex. Defendants

      then retaliated against her for complaining about acts of discrimination,

      in violation of Title VII.

   (2) Defendant Craig verbally abused Mrs. Hinojosa-Schroeter and then

      intentionally inflicted emotional distress after he became aware of
          Case 5:19-cv-01297 Document 1 Filed 10/31/19 Page 2 of 12
        report(s) regarding his offensive and abusive conduct that Mrs.

        Hinojosa-Schroeter made to the Office of the Provost Marshal at

        Brooke Army Medical Center, Fort Sam Houston,Texas.

JURISDICTION

  (3) This Court has jurisdiction of this civil action against the Army under the

        provisions of 28 U.S.C. §§ 1331, 1343, and 42 U.S.C. §§ 2000(e) et. seq.; 29

        C.F.R. § 1614.407 (d).

  (4) “Title VII of the Civil Rights Act of 1964, as amended, 42 § U.S.C. 2000(e) et.

        seq., prohibits discrimination on the basis of race, color, religion, sex, or

        national origin in federal and private employment.” Fitzgerald v. Secretary, U.S.

        Dept. of Veterans Affairs, 121 F.3d 203, 206 (5th Cir. 1997).

  (5) This Court has supplemental jurisdiction over Plaintiff’s state law IIED claim

        against Steven Craig individually pursuant to 28 U.S.C. § 1367(a).


VENUE

  (6) Venue of this civil action is proper in the San Antonio Division of the

        Western District of Texas inasmuch as the unlawful discriminatory and

        retaliatory acts of which the Plaintiff complains occurred in the Western

        District of Texas, San Antonio Division.

PARTIES

  (7)           The Plaintiff, MRS. DIANA HINOJOSA-SCHROETER, is an

        individual citizen of the United States who resides in New Braunfels, Comal

        County, Texas. At all times material and relevant hereto, the Plaintiff was an

        "employee" [as that term is defined at 42 U.S.C. § 2000e (f), and 29 U.S.C.


2|Page
          Case 5:19-cv-01297 Document 1 Filed 10/31/19 Page 3 of 12
        § 630(f)] of the Department of the Army, and was assigned to work at

        Brooke Army Medical Center, Fort Sam Houston, Texas. Mrs. Schroeter

        is an Hispanic female.

  (8)           The Defendant, RYAN D. McCARTHY, is the Acting Secretary of

        the Department of the Army, a military department, as defined at 5 U.S.C.§

        102, of which Brooke Army Medical Center is a branch, division or

        subdivision. At all times material and relevant hereto, the Department of the

        Army was the Plaintiffs "employer," as that term is defined at 42 U.S.C. §

        2000e (b) and 29 U.S.C. § 630(b).

  (9)          The Defendant McCARTHY may be served with summons herein

        by delivering the same, together with a copy of this Complaint, by certified

        mail, return receipt requested, to Ryan D. McCarthy, Acting Secretary,

        Department of the Army, at 101 Army Pentagon, Washington, DC 20310-

        0101; to Mr. William H. Barr, Attorney General of the United States, at the

        U.S. Department of Justice, 950 Pennsylvania Avenue NW, Washington,

        D.C. 20530-0001; and to Mr. John F. Bash, United States Attorney for the

        Western District of Texas, Attention: Civil Process Clerk, Ms. Stephanie

        Rico, at 601 NW Loop 410, Suite 600, San Antonio, Texas 78216.

  (10)          For purposes of applying the provisions of 42 U.S.C. § 1981a, the

        Plaintiff alleges that the Defendant has employed more than 500

        employees in each of 20 or more calendar weeks in the current or

        preceding calendar year.

  (11)         LTC Steven Craig is an individual who may be served with process at


3|Page
       Case 5:19-cv-01297 Document 1 Filed 10/31/19 Page 4 of 12
     his residence, 18202 Emerald Oaks Drive, San Antonio Texas 78259, or, in

     the Brooke Army Medical Center’s Interventional Radiology Department

     during business hours, or wherever he may be found.

                                     FACTS

  (12)       At the times material and relevant hereto, the Plaintiff, Mrs.

     Hinojosa-Schroeter, was employed by the BAMC Defendant as a

     Supervisory Nurse, GS-0610-12, assigned to the Interventional Radiology

     Department, Brooke Army Medical Center, Fort Sam Houston, Texas. LTC.

     Steven Craig was the Director of Interventional Radiology, and her second level

     supervisor was Col. Michael Clemenshaw.

  (13)       The Plaintiff, alleges that, LTC. Steven Craig, and Col. Michael

     Clemenshaw individually, and in concert with one another, discriminated

     against her because of her race and sex and then retaliated against her for

     complaining about their discriminatory actions.

  (14)       From on or about January 2018 through July 2018 LTC. Craig and

     Col. Clemenshaw discriminated against Mrs. Hinojosa on the basis of her

     race and or sex and then retaliated against her for making protected

     complaints about discrimination and workplace violence.

  (15)       On or about March 14, 2018, Mrs. Hinojosa-Schroeter notified Col.

     Clemenshaw of the escalating behavior by Steven Craig that implicated

     the policy on Bullying and caused severe emotional distress. In response

     to her report, Mrs. Hinojosa-Schroeter was instructed by Col. Clemenshaw

     to “report it to the Provost Marshal”.

4|Page
         Case 5:19-cv-01297 Document 1 Filed 10/31/19 Page 5 of 12
  (16)        Mrs. Hinojosa-Schroeter followed the directive of Clemenshaw and

     was accompanied to make the report by MSgt. Christopher Harris who

     advised her to “tell them everything” Craig had done to cause her such

     extreme anguish and obvious distress.

  (17)        After March 14, 2018, Steven Craig was interviewed by the

     Provost Marshal Officer Matamoros and put on notice of the precise nature

     and impact that his behavior had on Mrs. Hinojosa-Schroeter.

  (18)        After March 14, 2018 Steven Craig told Mrs. Hinojosa-Schroeter

     that he would “try to stop” yelling at her, humiliating and undermining her

     and making her cry to wit: engaging in the behaviors that she reported to

     the Provost Marshal.

  (19)        After March 14, 2018, not only did Steven Craig not stop his

     intimidating behavior, the intensity and frequency of his offensive conduct

     increased and escalated to include making Mrs. Hinojosa-Schroeter cry in

     front of other medical and nursing staff.

  (20)        On April 5, 2018, after a telephone conference with EEO personnel, in

     accordance with 29 C.F.R. § 1614.104, Mrs. Hinojosa formally consulted an

     EEO Counselor to make her complaint identified as Agency No.

     ARFTSAM18MAR00938. She complained to the EEO Counselor that

     Craig's and Clemenshaw’s actions as described above were

     discriminatory.

REPRISAL


5|Page
         Case 5:19-cv-01297 Document 1 Filed 10/31/19 Page 6 of 12
  (21)        Only one day later, on April 6, 2018, after being notified by Mrs.

     Hinojosa-Schroeter about the EO contact, Clemenshaw and Craig set

     about to discover Plaintiff’s hire date for the purpose of terminating her

     during her “probationary period”.

  (22)        Mrs. Hinojosa-Schroeter immediately notified the EO Counselor that

     she was being retaliated against for making an EO complaint as evidenced by

     Craig and Clemenshaw taking an affirmative step to end her employment by

     querying about her probationary period.

  (23)        On May 1, 2018 the IR Department had an EO “sensing session”

     and LTC Craig stopped Mrs. Hinojosa-Schroeter from leaving the meeting

     and yelled at her      “YOU STAY” “YOU FILED AN EO COMPLAINT

     AGAINST ME” in front of her staff.

  (24)        The facilitator Steve Henry publicly admonished Craig to cease

     and desist and then openly told him that his conduct was inappropriate.

  (25)        As a supervisor, Craig’s behavior was     intentional and per se

     retaliatory as it was reasonably likely to deter any of the other employees

     who were present from either personally engaging in the EEO process or to

     keep them from carrying out their obligations to ensure a continuing

     affirmative application and vigorous enforcement of the policy of equal

     employment opportunity.

  (26)        On May 1, 2018, as a direct result of per se retaliatory behavior,

     Mrs. Hinojosa-Schroeter was in such extreme distress that she suffered

     both physical and emotional manifestation of stress that prevented her

6|Page
       Case 5:19-cv-01297 Document 1 Filed 10/31/19 Page 7 of 12
     from working and required her to take FMLA leave to seek treatment for

     anxiety, panic and depression related to discriminatory, retaliatory

     treatment in her workplace.

  (27)      Mrs. Hinojosa-Schroeter amended her complaint of discrimination

     and reprisal to add the events described in paragraphs 20-25 above.

  (28)      The EEO office refused to allow Mrs. Hinojosa-Schroeter to specify

     the words used by Craig that created a per se reprisal claim, minimizing

     the behavior in general and then repeatedly omitting the language “you

     filed an EO complaint against me” that was used by Craig as well as the

     characterization of the conduct as reprisal per se.

  (29)      Mrs. Hinojosa-Schroeter experienced such emotional and physical

     deterioration after the May 1, 2018 incident that she was immediately

     placed under a physician’s care and required medical leave through July

     7, 2018.

  (30)               On or about July 2, 2018 Dr. Craig and Clemenshaw

     endeavored to fire Mrs. Hinojosa-Schroeter by soliciting the Provost

     Marshal’s office for assistance in “firing someone through the mail” and

     obtain assistance to collect her blackberry and computer via US Mail.

  (31)            On or about July 5, 2018 Mrs. Hinojosa-Schroeter received

     written notice that she was terminated from employment effective July 7,

     2018 for allegations of timecard fraud for not obtaining advance approval

     for “premium hours” even though she was a supervisor.

  (32)               Mrs. Hinojosa-Schroeter was treated differently than her

7|Page
      Case 5:19-cv-01297 Document 1 Filed 10/31/19 Page 8 of 12
     male supervisor peer Armando Gonzalez with regard to time-keeping and

     discipline.

  (33)         On, July 11, 2018 Mrs. Hinojosa-Schroeter again amended her EEO

     complaint to allege that more retaliatory conduct, namely termination of her

     employment after a retaliatory investigation.

  (34)         Mrs. Hinojosa-Schroeter alleges that each and all of the actions

     taken by Colonel Clemenshaw and LTC Craig as described in paragraphs (20

     ) through (33) above were taken in retaliation against her for her having

     engaged in protected EEO activity.

EXHAUSTION OF ADMINISTRATIVE REMEDIES

  (35)         On April 5, 2018 Mrs. Hinojosa-Schroeter made contact with the EO

     office.

  (36)         On May 31, 2018 Mrs. Hinojosa-Schroeter made her formal EO

     complaint.

  (37)         The investigation of Mrs. Hinojosa-Schroeter's formal EO complaint

     was completed, and a Report of lnvestigation was issued, on or about

     December 4, 2018.

  (38)         On or about December 10, 2018 Mrs. Schroeter timely requested

     a hearing of her EEO complaint before an EEOC Administrative Judge.

  (39)         More than 180 days have expired since the hearing request and no

     action was taken or decision issued. This civil action is therefore

     authorized under the provisions of 29 C.F.R. § 1614.407 (d).

CAUSES OF ACTION

8|Page
         Case 5:19-cv-01297 Document 1 Filed 10/31/19 Page 9 of 12
  (40)        Mrs. Hinojosa-Schroeter now brings this civil action against the

     Defendant, RYAN C. McCARTHY, ACTING SECRETARY, DEPARTMENT

     OF THE ARMY, alleging that the Defendant has discriminated against her

     because of her race and/or sex in violation of Title VII of the Civil Rights Act

     of 1964, 42 U.S.C. § 2000e, et seq. and has retaliated against her because

     of her complaints of discrimination.

  (41)        Plaintiff can show that (1) she was a member of a protected class as

     she is female and Hispanic; (2) she was qualified for her position of IR head

     nurse as she was never counseled or disciplined for any reason until she

     complained; (3) an adverse employment action was suffered in that she was

     terminated; and (4) other similarly situated employees were treated more

     favorably in that her peer who was male was treated better than she was and

     not disciplined for timekeeping or more serious (actual) infractions to include

     spending 260k of the Army’s money without authority. See Martinez v. Bohls

     Bearing Equipment Co., 361 F.Supp.2d 608, 614–15 (W.D. Tex. 2005) (citing

     Bryan v. McKinsey & Co., 375 F.3d 358 (5th Cir. 2004).

  (42)        To state a claim for retaliation under Title VII, Plaintiff can show that

     (1) that s[he] engaged in activity protected by Title VII, specifically making

     contact and then filing an EO complaint, (2) that an adverse employment

     action occurred, which was the termination of her employment, and (3) that a

     causal link existed between the protected activity and the adverse action, in

     that she was investigated and fired after making the EO claim. See Brandon v.

9|Page
         Case 5:19-cv-01297 Document 1 Filed 10/31/19 Page 10 of 12
        Sage Corp., 808 F.3d 266, 270 (5th Cir. 2015).

    (43)        As relief from violations of law, Mrs. Hinojosa-Schroeter seeks an order

        of this Court directing the Defendant to (a) reinstate her to her rightful

        position as a Supervisory Nurse, GS-0610-12, and to pay her all back pay

        or wages or salary lost by her as a result of having been unlawfully fired,

        (b) to pay her compensatory damages for the emotional distress and

        mental anguish, and shame, humiliation and embarrassment, caused her

        by being falsely accused of time card fraud and being treated like a common

        criminal, (c) to pay her reasonable attorney's fees and court costs, and (d)

        to restore to her all leave she was required to take because of the

        Defendant's discriminatory and retaliatory actions.

    (44)       Mrs. Hinojosa-Schroeter also brings this civil action against the

        Defendant, Steven Craig in his individual capacity for Intentional Infliction of

        Emotional Distress under Texas law.

    (45)       Mrs. Hinojosa-Schroeter can show that


               (a) the defendant Craig acted intentionally or with reckless disregard

        of the consequences as his behavior of yelling and intimidation in that his

        behavior was repeated, retaliatory and increased in intensity after Mrs.

        Hinojosa-Schroeter invoked the Workplace Bullying procedures;


               (b) Craig’s conduct was extreme or outrageous in that he told her he

        would “try and stop doing it” after he not only observed her reactions to his

        behavior and delighted in making her cry where others could see and hear

        her, he had been informed by the Provost Marshal precisely what was


10 | P a g e
          Case 5:19-cv-01297 Document 1 Filed 10/31/19 Page 11 of 12
        terrorizing her and his response was to increase the frequency and intensity of

        the yelling and took delight in making her cry publicly;


                (c) she suffered severe emotional distress to the point where she was

        physically sobbing and had hives all over her body and had to take medical

        leave for psychiatric intervention; and


                (d) Craig’s conduct caused the distress as she never had the

        symptoms of severe anxiety, depression or PTSD in her life before

        encountering him and his repetitive and escalating egregious behaviors.


    (46)       Mrs. Hinojosa Schroeter demands a jury trial of this civil action.


WHEREFORE, PREMISES CONSIDERED, the Plaintiff, Mrs. Diana Hinojosa

Schroeter respectfully prays that summons be duly issued and served upon the

Defendant, RYAN D. McCARTHY, ACTING SECRETARY, DEPARTMENT OF

THE ARMY, and Steven Craig individually and that, upon final hearing hereof,

she shall have and recover judgment of and from said Defendants for the relief

requested hereinabove, and for such other and further relief to which she may

show herself justly entitled either at law or in equity.


                                    Respectfully submitted,

                                    HIGGINBOTHAM & ASSOCIATES, LLC




                                    By:
                                    _________________________________________
                                        Elizabeth L. Higginbotham, RN, JD
                                        State Bar No. 00787694
11 | P a g e
          Case 5:19-cv-01297 Document 1 Filed 10/31/19 Page 12 of 12
                                  One Castle Hills
                                  1100 NW Loop 410. Suite 700
                                  San Antonio, Texas 78213
                                  Tel. (210) 366-8871
                                  Fax. (866) 250-4443

                                   texasnurselaw@outlook.com
                                   lizh@texasnurse-law.com




12 | P a g e
